On Petition for Reinstatement.
This cause came on for further consideration upon the filing of a petition for reinstatement by respondent, Jonathan F. Clark. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The Board of Commissioners on Grievances and Discipline filed its Final Report in this court on April 26, 1993, recommending that the petition for reinstatement of Jonathan F. Clark be granted. No objections to said Final Report were filed.
The court coming now to consider its order of December 14, 1988, indefinitely suspending respondent, Jonathan F. Clark, from the practice of law pursuant to Gov.Bar R. V(7)(b), now Gov.Bar R. V(6)(B)(2), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(B) through (10)(E). On consideration thereof, and the Final Report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Jonathan F. Clark, last known address in Wakeman, Ohio, Attorney Registration No. 0006844, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $1,130.17, less the deposit of $500, for a total balance due of $630.17, which costs shall be payable to this court on or before July 2, 1993, by certified check or money order.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Clark (1988), 40 Ohio St.3d 81, 531 N.E.2d 671.
A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., Wright and Pfeifer, JJ., dissent.